Citation Nr: 1530524	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-08 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the appellant's son as a helpless child on the basis of permanent incapacity for self-support prior to the age of 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant is the Veteran's surviving spouse.  In March 2015 she testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The claim requires further development before being decided on appeal, so the Board is REMANDING the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In March 2011, the Social Security Administration (SSA) indicated it did not have any record that the appellant's son had filed a claim for benefits.  However, the appellant reports that her son has been receiving SSA benefits for many years.  The Board sees that the March 2011 records request to the SSA used the Veteran's last name for their son, whereas in previous correspondence the appellant had stated that at times their son went by her maiden name, Mayberry.  Because it is possible his SSA records therefore are under his mother's maiden name, another search for these records must be done.  Additionally, the 2002 SSA medical examination referenced by the August 2011 Statement of the Case (SOC) does not appear to be of record and, therefore, an attempt to obtain that document must be made on remand, as well.


The appellant contends that her son has suffered from cerebral palsy since birth and that the disease renders him totally disabled and unemployable.  She contends that, although for one year he lived alone, he nonetheless was unable to pay his rent and eventually moved back into her apartment because he could not care for himself.  She explains that, unless repeatedly prompted, he will not take care of his activities of daily living (ADLs), such as showering, dressing, and house chores.  So according to her, in effect, he has never been able to in actuality live by himself.  She alleges that, even during that time when he did, she and the Veteran virtually had to do everything for him.

The appellant has submitted records, dated from 1974 to 1976, confirming her son was diagnosed with a mild right hemiparesis at the time of his birth.  She also has submitted evidence that her son had failing grades in high school.  A close friend/family member submitted a lay statement that the appellant's son has never been able to use his right arm or right leg.  An August 2006 VA FORM 27-3190, "Minor Beneficiary Field Examination Request and Report," confirms the appellant's son suffers from cerebral palsy.  This document demonstrates that he is capable of acting as a fiduciary for his child, and that he is able to care for himself and his children.  The document also demonstrates, however, that he is considered to be disabled for employment purposes.  In light of this conflicting evidence, it remains unclear whether the appellant's son has been totally unemployable since the time that he turned 18.  Accordingly, a VA medical examination and opinion are needed to assist in adjudicating this claim.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Again contact the SSA and request records related to the appellant's son's claim, to include the June 25, 2002 Social Security Capacity Assessment mentioned in the August 2011 SOC, but this time using the appellant's maiden name, Mayberry.  If these records are unavailable, document the additional attempts to obtain them, notify the appellant, and provide her appropriate time to respond with any records she may have in her personal possession.

2.  Upon receipt of all additional records, schedule the appellant's son for a VA examination for a "retrospective" medical opinion concerning whether, at the age of 18, he was permanently incapable of self-support as a result of his disabilities, including especially his cerebral palsy. 

The claims file must be made available to the VA examiner.  All appropriate evaluations, studies, and testing deemed necessary by the VA examiner should be conducted and the results correlated and included in the examination report.

a) In particular, the VA examiner is asked whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the appellant's son's disabilities, again, including especially his cerebral palsy, rendered him permanently incapable of self-support at the age of 18.  If possible, the VA examiner should indicate what employment limitations, if any, would have existed at that age.

b) If the VA examiner determines that the appellant's son is (and has been) capable of self-support, the VA examiner is asked to discuss the evidence establishing that he is capable of self-support with particular attention to his industrial and employment capabilities, if any. 

c) If the VA examiner determines that the appellant's son was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) there was improvement sufficient to render him capable of self-support after age 18.

The examiner must discuss the underlying rationale of his/her opinions.

3.  Then readjudicate this claim in light of this and all other evidence of record.  If this claim continues to be denied, or is not granted to the appellant's satisfaction, send her and her representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


